 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCOIS P. GIVENS,                                 No. 2:19-cv-0017 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18   I. Introduction

19          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

20   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

21   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

22          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

23   Accordingly, the request to proceed in forma pauperis will be granted.

24          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

25   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

26   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

27   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

28   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly
 1   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.

 2   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 3   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 4   § 1915(b)(2).

 5           As set forth below, plaintiff’s complaint must be dismissed because he has joined, in one

 6   pleading, unrelated claims that do not all arise from the same transaction, occurrence, or series of

 7   transactions or occurrences. However, plaintiff is granted leave to file an amended complaint.

 8   II. Screening Standards

 9           The court is required to screen complaints brought by prisoners seeking relief against a

10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

11   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

12   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

13   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

14           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

15   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

16   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

17   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

18   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

19   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

20   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.
21   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

22   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

23   1227.

24           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

25   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

26   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic
27   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

28   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a
                                                         2
 1   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

 2   sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, at 555. Detailed

 3   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 4   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 5   (2009) (citing Bell Atlantic, 550 U.S. at 555). Plaintiff must set forth “sufficient factual matter,

 6   accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678.

 7   Facial plausibility demands more than the mere possibility that a defendant committed

 8   misconduct and, while factual allegations are accepted as true, legal conclusions are not. Id. at

 9   677-78. Plaintiff’s factual allegations must “‘give the defendant fair notice of what the . . . claim

10   is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting

11   Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted). In reviewing a

12   complaint under this standard, the court must accept as true the allegations of the complaint in

13   question, Erickson, 551 U.S. at 93, and construe the pleading in the light most favorable to the

14   plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds, Davis v.

15   Scherer, 468 U.S. 183 (1984).

16           The Civil Rights Act under which this action was filed provides as follows:

17                   Every person who, under color of [state law] . . . subjects, or causes
                     to be subjected, any citizen of the United States . . . to the deprivation
18                   of any rights, privileges, or immunities secured by the Constitution .
                     . . shall be liable to the party injured in an action at law, suit in equity,
19                   or other proper proceeding for redress.
20   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the
21   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

22   Monell v. Department of Social Servs., 436 U.S. 658 (1978) (“Congress did not intend § 1983

23   liability to attach where . . . causation [is] absent.”); Rizzo v. Goode, 423 U.S. 362 (1976) (no

24   affirmative link between the incidents of police misconduct and the adoption of any plan or policy

25   demonstrating their authorization or approval of such misconduct). “A person ‘subjects’ another

26   to the deprivation of a constitutional right, within the meaning of § 1983, if he does an affirmative
27   act, participates in another’s affirmative acts or omits to perform an act which he is

28   legally required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy,
                                                           3
 1   588 F.2d 740, 743 (9th Cir. 1978).

 2           Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 3   their employees under a theory of respondeat superior and, therefore, when a named defendant

 4   holds a supervisorial position, the causal link between him and the claimed constitutional

 5   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)

 6   (no liability where there is no allegation of personal participation); Mosher v. Saalfeld, 589 F.2d

 7   438, 441 (9th Cir. 1978) (no liability where there is no evidence of personal participation), cert.

 8   denied, 442 U.S. 941 (1979). Vague and conclusory allegations concerning the involvement of

 9   official personnel in civil rights violations are not sufficient. See Ivey v. Board of Regents, 673

10   F.2d 266, 268 (9th Cir. 1982) (complaint devoid of specific factual allegations of personal

11   participation is insufficient).

12   III. Discussion

13           A. Improper Joinder

14           Plaintiff’s lengthy complaint alleges numerous violations of his First, Eighth and

15   Fourteenth Amendment rights, including supplemental state law claims, against twenty

16   defendants arising from incidents at Deuel Vocational Institute and California State Prison,

17   Solano, where he is presently housed. Plaintiff’s allegations concern medical care,

18   accommodations under the Americans with Disabilities Act, the handling of administrative

19   grievances, access to the courts, and alleged retaliation. Plaintiff seeks wide-ranging injunctive

20   relief and money damages in his 96-page filing.1
21           “The plaintiff who files a kitchen-sink complaint shifts onto the defendant and the court

22   the burden of identifying the plaintiff’s genuine claims and determining which of those claims

23

24   1
       In his accompanying declaration, plaintiff claims he does not waive any privilege or
     confidentiality for any documents submitted as exhibits, and that he submitted exhibits
25   “confidentially” to the court for retention in chambers and for use in screening the complaint.
26   (ECF No. 1 at 60.) He asks that after screening, the court return to him the exhibits or copies of
     the exhibits so he can redact and serve certain exhibits with the complaint and then re-file with
27   the court. However, when plaintiff submitted his complaint and exhibits to the court, all of his
     documents were scanned into the court’s electronic record and remain a part of the court record,
28   accessible to the public.
                                                        4
 1   might have legal support. . . . It is the plaintiff[‘s] burden, under both Rule 8 and Rule 11, to

 2   reasonably investigate their claims, to research the relevant law, to plead only viable claims, and

 3   to plead those claims concisely and clearly, so that a defendant can readily respond to them and a

 4   court can readily resolve them.” Gurman v. Metro Housing & Redevelopment Authority, 842

 5   F.Supp.2d 1151, 1153 (D. Minn. 2011), citing Fed. R. Civ. P. 8, 11.

 6           Here, plaintiff is attempting to join myriad unrelated claims against multiple defendants in

 7   one action. A plaintiff may properly assert multiple claims against a single defendant. Fed. Rule

 8   Civ. P. 18. In addition, a plaintiff may join multiple defendants in one action where “any right to

 9   relief is asserted against them jointly, severally, or in the alternative with respect to or arising out

10   of the same transaction, occurrence, or series of transactions and occurrences” and “any question

11   of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).

12   Unrelated claims against different defendants must be pursued in separate lawsuits. See George

13   v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). In other words, joining more than one claim in a

14   single complaint is proper when the claims are against the same defendant, but joining multiple

15   defendants in one complaint is proper only if the claims against them are based on the same facts.

16   This rule is intended “not only to prevent the sort of morass [a multiple claim, multiple defendant]

17   suit produce[s], but also to ensure that prisoners pay the required filing fees -- for the Prison

18   Litigation Reform Act limits to 3 the number of frivolous suits or appeals that any prisoner may

19   file without prepayment of the required fees. 28 U.S.C. § 1915(g).” George, 507 F.3d at 607.

20           Plaintiff’s claims do not arise from the same transaction, occurrence, or series of
21   transactions and occurrences in which all defendants were involved. Plaintiff’s improper joinder

22   of his myriad claims cannot be remedied by dismissal of the unrelated claims because it is unclear

23   which claims he wants to pursue in this action, and which claims he will choose to pursue in

24   separate lawsuits. See Fed. R. Civ. P. 21. Thus, plaintiff’s complaint must be dismissed.

25   Plaintiff is granted leave to file an amended complaint in which he raises only those claims

26   arising from the same incident involving the same defendants.
27           B. Class Action

28           In addition, plaintiff seeks class certification. Plaintiff, however, is a non-lawyer
                                                          5
 1   proceeding without counsel. It is well established that a layperson cannot ordinarily represent the

 2   interests of a class. See McShane v. United States, 366 F.2d 286 (9th Cir. 1966). This rule

 3   becomes almost absolute when, as here, the putative class representative is incarcerated and

 4   proceeding pro se. Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975). In direct terms,

 5   plaintiff cannot “fairly and adequately protect the interests of the class,” as required by Rule

 6   23(a)(4) of the Federal Rules of Civil Procedure. See Martin v. Middendorf, 420 F. Supp. 779

 7   (D. D.C. 1976). This action, therefore, will not be construed as a class action and instead will be

 8   construed as an individual civil suit brought by plaintiff. Plaintiff should not include class

 9   allegations in any amended complaint.

10          C. Claims Concerning the Handling of Administrative Appeals

11          Plaintiff’s complaint also includes myriad allegations challenging the handling of his

12   administrative appeals, claiming defendants violated plaintiff’s Fourteenth Amendment due

13   process and First Amendment rights.

14          The Due Process Clause protects plaintiff against the deprivation of liberty without the

15   procedural protections to which he is entitled under the law. Wilkinson v. Austin, 545 U.S. 209,

16   221 (2005). However, plaintiff has no stand-alone due process rights related to the administrative

17   grievance process. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855

18   F.2d 639, 640 (9th Cir. 1988) (holding that there is no protected liberty interest to a grievance

19   procedure). California’s regulations grant prisoners a purely procedural right: the right to have a

20   prison appeal. See CAL. CODE REGS. tit. 15, §§ 3084-3084.9 (2014). In other words, prison
21   officials are not required under federal law to process inmate grievances in a certain way. Thus,

22   the denial, rejection, screening out of issues, review, or cancellation of a grievance does not

23   constitute a due process violation. See, e.g., Evans v. Skolnik, 637 F. App’x 285, 288 (9th Cir.

24   2015) (a prison official’s denial of a grievance does not itself violate the constitution), cert.

25   dism’d, 136 S. Ct. 2390 (2016); Wright v. Shannon, 2010 WL 445203, at *5 (E.D. Cal. Feb. 2,

26   2010) (plaintiff’s allegations that prison officials denied or ignored his inmate appeals failed to
27   state a cognizable claim under the First Amendment); Towner v. Knowles, 2009 WL 4281999 at

28   *2 (E.D. Cal. Nov. 20, 2009) (allegations that prison officials screened out his inmate appeals
                                                         6
 1   without any basis failed to indicate a deprivation of federal rights); Williams v. Cate, 2009 WL

 2   3789597, at *6 (E.D. Cal. Nov. 10, 2009) (“Plaintiff has no protected liberty interest in the

 3   vindication of his administrative claims.”). Similarly, plaintiff may not impose liability on a

 4   defendant simply because he played a role in processing plaintiff’s inmate appeals. See Buckley

 5   v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (because an administrative appeal process is only a

 6   procedural right, no substantive right is conferred, no due process protections arise, and the

 7   “failure to process any of Buckley’s grievances, without more, is not actionable under section

 8   1983.”).

 9          Plaintiff also claims his First Amendment rights were violated by prison officials’

10   handling of grievances. Plaintiff does have a right under the First Amendment to file grievances

11   complaining about prison official misconduct. Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir.

12   2005). However, plaintiff does not allege that he was prevented from filing grievances. Rather,

13   he disagrees with the manner in which his allegations were addressed or handled within the

14   grievance process. The undersigned has found no precedent suggesting that prison officials are

15   required under the Constitution or other federal law to handle or respond to prison grievances in a

16   particular way, or that the First Amendment requires that grievances be handled in a certain way.

17   See Wright v. Shannon, 2010 WL 445203 at *5. “[T]he First Amendment does not guarantee any

18   particular form of redress for those grievances.” Id. As discussed above, plaintiff does not have a

19   constitutional right to a specific prison grievance procedure. Ramirez, 334 F.3d at 860.

20          Therefore, all of plaintiff’s First and Fourteenth Amendment due process claims based on
21   the handling of his administrative appeals fail to state cognizable federal civil rights claims and

22   are dismissed. Dismissal is without leave to amend as amendment of such claims would be futile.

23          D. Standards Governing Remaining Claims

24          In an effort to assist plaintiff in determining how to prepare his amended complaint or

25   additional complaints, the undersigned provides the following relevant standards.

26                  1. Eighth Amendment Medical Care
27          While the Eighth Amendment of the United States Constitution entitles Plaintiff to

28   medical care, the Eighth Amendment is violated only when a prison official acts with deliberate
                                                        7
 1   indifference to an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th

 2   Cir. 2012), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th

 3   Cir. 2014); Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d

 4   1091, 1096 (9th Cir. 2006). Plaintiff “must show (1) a serious medical need by demonstrating

 5   that failure to treat [his] condition could result in further significant injury or the unnecessary and

 6   wanton infliction of pain,” and (2) that “the defendant’s response to the need was deliberately

 7   indifferent.” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). Deliberate indifference is

 8   shown by “(a) a purposeful act or failure to respond to a prisoner’s pain or possible medical need,

 9   and (b) harm caused by the indifference.” Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at

10   1096). The requisite state of mind is one of subjective recklessness, which entails more than

11   ordinary lack of due care. Snow, 681 F.3d at 985 (citation and quotation marks omitted);

12   Wilhelm, 680 F.3d at 1122.

13          “A difference of opinion between a physician and the prisoner - or between medical

14   professionals - concerning what medical care is appropriate does not amount to deliberate

15   indifference.” Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

16   Wilhelm, 680 F.3d at 1122-23 (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)).

17   Rather, plaintiff “must show that the course of treatment the doctors chose was medically

18   unacceptable under the circumstances and that the defendants chose this course in conscious

19   disregard of an excessive risk to [his] health.” Snow, 681 F.3d at 988 (citing Jackson, 90 F.3d at

20   332) (internal quotation marks omitted). In addition, mere ‘indifference,’ ‘negligence,’ or
21   ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter Laboratories,

22   622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)).

23   “Medical malpractice does not become a constitutional violation merely because the victim is a

24   prisoner.” Estelle, 429 U.S. at 106; Snow, 681 F.3d at 987-88; Wilhelm, 680 F.3d at 1122 (“The

25   deliberate indifference doctrine is limited in scope.”).

26                  2. Eighth Amendment Claims Premised on Health Care Appeals
27          As discussed above, the denial of an administrative appeal does not state a due process

28   claim. However, allegations that a defendant failed to adequately respond to a prisoner’s serious
                                                         8
 1   medical needs, after becoming aware of those needs through the appeals process, may state a

 2   cognizable Eighth Amendment claim. See Jett, 439 F.3d at 1097-98 (prison administrators may

 3   be “liable for deliberate indifference when they knowingly fail to respond to an inmate’s requests

 4   for help”); Payan v. Tate, 2017 WL 880422, at *5 (E.D. Cal. Mar. 6, 2017) (“Plaintiff has not

 5   merely complained that the defendants reviewed or denied his inmate appeal. Rather, plaintiff

 6   has alleged that he put the reviewing defendants on notice through the inmate appeals process,

 7   establishing knowledge, that plaintiff had ongoing serious medical conditions and was not

 8   receiving proper care.”), report and recommendation adopted, 2017 WL 1214015 (E.D. Cal. Mar.

 9   31, 2017).

10          Thus, the requirements for stating a cognizable Eighth Amendment claim for deliberate

11   indifference to plaintiff’s serious medical needs within the context of the administrative appeal

12   process are the same as those outside the appeals context: plaintiff must plausibly allege how

13   defendant had personal knowledge of plaintiff’s serious medical needs, and how each defendant’s

14   response to those needs, or failure to act, violated plaintiff’s right to constitutionally adequate

15   medical care.

16                   3. Retaliation

17          “Prisoners have a First Amendment right to file grievances against prison officials and to

18   be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)

19   (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). Also protected by the First

20   Amendment is the right to pursue civil rights litigation in federal court without retaliation. Silva
21   v. Di Vittorio, 658 F.3d 1090, 1104 (9th Cir. 2011), overruled on other grounds by Richey v.

22   Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir. 2015). “Within the prison context, a viable claim of

23   First Amendment retaliation entails five basic elements: (1) An assertion that a state actor took

24   some adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and

25   that such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action

26   did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,
27   567-68 (9th Cir. 2005). Plaintiff need not prove that the alleged retaliatory action, in itself,

28   violated a constitutional right. Pratt v. Rowland, 65 F.3d 802, 806 (1995) (to prevail on a
                                                         9
 1   retaliation claim, plaintiff need not “establish an independent constitutional interest” was

 2   violated); see also Hines v. Gomez, 108 F.3d 265, 268 (9th Cir. 1997) (upholding jury

 3   determination of retaliation based on filing of a false rules violation report); Rizzo v. Dawson,

 4   778 F.2d 527, 531(transfer of prisoner to a different prison constituted adverse action for

 5   purposes of retaliation claim). Rather, the interest asserted in a retaliation claim is the right to be

 6   free of conditions that would not have been imposed but for the alleged retaliatory motive.

 7   However, not every allegedly adverse action will support a retaliation claim. See, e.g., Huskey v.

 8   City of San Jose, 204 F.3d 893, 899 (9th Cir. 2000) (retaliation claim cannot rest on “the logical

 9   fallacy of post hoc, ergo propter hoc, literally, ‘after this, therefore because of this’”) (citation

10   omitted).

11           The plaintiff has the burden of demonstrating that his exercise of his First Amendment

12   rights was a substantial or motivating factor behind the defendant’s conduct. Mt. Healthy City

13   Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977); Soranno’s Gasco, Inc. v. Morgan,

14   874 F.2d 1310, 1314 (9th Cir. 1989). Plaintiff must also plead facts which suggest an absence of

15   legitimate correctional goals for the challenged conduct. Pratt, 65 F.3d at 806 (citing Rizzo v.

16   Dawson, 778 F.2d at 532). Mere allegations of retaliatory motive or conduct will not suffice. A

17   prisoner must “allege specific facts showing retaliation because of the exercise of the prisoner’s

18   constitutional rights.” Frazier v. Dubois, 922 F.2d 560, 562 n.1 (10th Cir. 1990). Verbal

19   harassment alone is insufficient to state a claim. See Oltarzewski v. Ruggiero, 830 F.2d 136, 139

20   (9th Cir. 1987). Even threats of bodily injury are insufficient to state a claim, because a mere
21   naked threat is not the equivalent of doing the act itself. See Gaut v. Sunn, 810 F.2d 923, 925

22   (9th Cir. 1987).

23                   4. Access to the Courts

24           Prisoners have a right under the First and Fourteenth Amendments to litigate claims

25   challenging their sentences or the conditions of their confinement without direct interference from

26   prison officials. Lewis v. Casey, 518 U.S. 343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 824–
27   25 (1977); Silva v. Di Vittorio, 658 F.3d at 1103. However, the right of access is merely the right

28   to bring to court a grievance the inmate wishes to present, and is limited to direct criminal
                                                         10
 1   appeals, habeas petitions, and civil rights actions. Lewis, 518 U.S. at 354. To claim a violation

 2   of this right, a plaintiff must show that he has suffered an actual injury as a result of the alleged

 3   interference. Christopher v. Harbury, 536 U.S. 403, 415 (2002); Lewis, 518 U.S. at 351. In other

 4   words, he must be able to show that the deprivation has directly impacted the relevant litigation in

 5   a manner adverse to him. Lewis, 518 U.S. at 348 (defining “actual injury” as “actual prejudice

 6   with respect to contemplated or existing litigation, such as the inability to meet a filing deadline

 7   or to present a claim”). While a prisoner has a constitutional right to access the courts, alleged

 8   interferences must have caused the prisoner to sustain an actual injury. Id. at 351; Hebbe v.

 9   Pliler, 627 F.3d 338, 342 (9th Cir. 2010); Phillips v. Hust, 588 F.3d 652, 655 (9th Cir. 2009).

10                  5. ADA Claim2

11          Title II of the ADA provides that “no qualified individual with a disability shall, by reason

12   of such disability, be excluded from participation in or be denied the benefits of the services,

13   programs, or activities of a public entity, or be subject to discrimination by such entity.” 42

14   U.S.C. § 12132. To prove a Title II claim, plaintiff must demonstrate that (1) he is an individual

15   with a disability; (2) he is otherwise qualified to participate in or receive the benefit of some

16   public entity’s services, programs, or activities; (3) he was either excluded from participation in

17   or denied benefits of the public entity’s services, programs, or activities, or was otherwise

18   discriminated against by the public entity; and (4) such exclusion, denial of benefits, or

19   discrimination was by reason of his disability. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir.

20   2002). A disability is defined as “a physical or mental impairment that substantially limits one or
21   more of the major life activities.” 42 U.S.C. § 12102(2)(A).

22          Title II of the ADA “unmistakably includes State prisons and prisoners within its

23   coverage.” Pennsylvania Dept. of Corrs. v. Yeskey, 524 U.S. 206, 210 (1998). “Further, medical

24   care is one of the ‘services, programs, or activities’ covered by the ADA.” Payne v. Arizona,

25   2012 WL 1151957, at *3 (D. Ariz. Apr. 5, 2012) (citing Kiman v. N.H. Dept. of Corrs., 451 F.3d

26   2
      Although plaintiff styled his pleading as a “Complaint Under the Civil Rights Act and
27   Americans with Disabilities Act,” plaintiff does not allege specific acts of discrimination, and
     does not include ADA causes of action in his short statement of claims (ECF No. 1 at 44-57.) In
28   an abundance of caution, the court includes the standards governing ADA claims.
                                                      11
 1   274, 284 (1st Cir. 2006)). The “alleged deliberate refusal of prison officials to accommodate [a

 2   prisoner’s] disability-related needs in such fundamentals as . . . medical care . . . constitutes

 3   exclusion from participation in or . . . denial of the benefits of the prison’s services, programs, or

 4   activities.” United States v. Georgia, 546 U.S. 151, 157 (2006).

 5          However, “[w]hile evidence of discriminatory medical care can constitute a claim under

 6   the ADA, claims based solely on provision of inadequate or negligent medical care are not

 7   cognizable under the ADA.” Payne, 2012 WL 1151957, at *4 (citing Simmons v. Navajo Cnty.,

 8   Ariz., 609 F.3d 1011, 1021-22 (9th Cir. 2010) (“The ADA prohibits discrimination because of

 9   disability, not inadequate treatment for disability.”); Bryant v. Madigan, 84 F.3d 246, 249 (7th

10   Cir. 1997) (“The ADA does not create a remedy for medical malpractice.”); Marlor v. Madison

11   Cty., Idaho, 50 F. App’x 872, 873 (9th Cir. 2002) (“Inadequate medical care does not provide a

12   basis for an ADA claim unless medical services are withheld by reason of a disability.”) ).

13          Additionally, “[t]o recover monetary damages under Title II of the ADA . . . a plaintiff

14   must prove intentional discrimination on the part of the defendant.” Duvall v. County of Kitsap,

15   260 F.3d 1124, 1138 (9th Cir. 2001). Intentional discrimination is established by showing the

16   defendant acted with “deliberate indifference.” Id. “Deliberate indifference requires both

17   knowledge that a harm to a federally protected right is substantially likely, and a failure to act

18   upon that likelihood.” Id. at 1139. A plaintiff must “identify ‘specific reasonable’ and

19   ‘necessary’ accommodations that the [defendant] failed to provide” and show the defendant’s

20   failure to act was “a result of conduct that is more than negligent, and involves an element of
21   deliberateness.” Id. at 1140.

22                  6. State Medical Malpractice Claim Standards

23          In California, to state a medical malpractice claim, the plaintiff must plausibly allege:

24   “(1) the duty of the professional to use such skill, prudence, and diligence as other members of his

25   profession commonly possess and exercise; (2) a breach of that duty; (3) a proximate causal

26   connection between the negligent conduct and the resulting injury; and (4) actual loss or damage
27   resulting from the professional’s negligence.” Hanson v. Grode, 76 Cal. App. 4th 601, 606, 90

28   Cal.Rptr.2d 396 (1999) (citations and internal quotation marks omitted).
                                                        12
 1          Federal courts do not have jurisdiction over state law claims except pursuant to the court’s

 2   supplemental jurisdiction. See 28 U.S.C. § 1367(a) (“district courts shall have supplemental

 3   jurisdiction over all other claims in the action within such original jurisdiction that they form part

 4   of the same case or controversy under Article III of the United States Constitution”).

 5   Supplemental or “[p]endent jurisdiction over state claims exists when the federal claim is

 6   sufficiently substantial to confer federal jurisdiction, and there is a common nucleus of operative

 7   fact between the state and federal claims.” Brady v. Brown, 51 F.3d 810, 816 (9th Cir. 1995)

 8   (citation and internal quotation marks omitted). However, district courts may decline to exercise

 9   supplemental jurisdiction over a claim, 28 U.S.C. § 1367(c), and the Supreme Court has

10   cautioned that “if the federal claims are dismissed before trial, . . . the state claims should be

11   dismissed as well.” United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966).

12                    7. Injunctive Relief

13          A party requesting preliminary injunctive relief must show that “he is likely to succeed on

14   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

15   balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

16   Natural Res. Def. Council, 555 U.S. 7, 20 (2008). The propriety of a request for injunctive relief

17   hinges on a significant threat of irreparable injury that must be imminent in nature. Caribbean

18   Marine Serv. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988).

19          Alternatively, under the so-called sliding scale approach, as long as the plaintiff

20   demonstrates the requisite likelihood of irreparable harm and can show that an injunction is in the
21   public interest, a preliminary injunction may issue so long as serious questions going to the merits

22   of the case are raised and the balance of hardships tips sharply in plaintiff’s favor. Alliance for

23   the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-36 (9th Cir. 2011) (concluding that the

24   “serious questions” version of the sliding scale test for preliminary injunctions remains viable

25   after Winter).

26          The principle purpose of preliminary injunctive relief is to preserve the court’s power to
27   render a meaningful decision after a trial on the merits. See 9 Charles Alan Wright & Arthur R.

28   Miller, Federal Practice and Procedure § 2947 (3d ed. 2014). Implicit in this required showing is
                                                        13
 1   that the relief awarded is only temporary and there will be a full hearing on the merits of the

 2   claims raised in the injunction when the action is brought to trial. Preliminary injunctive relief is

 3   not appropriate until the court finds that the plaintiff’s complaint presents cognizable claims. See

 4   Zepeda v. United States Immigration Serv., 753 F.2d 719, 727 (9th Cir. 1985) (“A federal court

 5   may issue an injunction if it has personal jurisdiction over the parties and subject matter

 6   jurisdiction over the claims; [however] it may not attempt to determine the rights of persons not

 7   before the court.”).

 8           In cases brought by prisoners involving conditions of confinement, any preliminary

 9   injunction must be narrowly drawn, extend no further than necessary to correct the harm the court

10   finds requires preliminary relief, and be the least intrusive means necessary to correct the harm.”

11   18 U.S.C. § 3626(a)(2). Further, an injunction against individuals not parties to an action is

12   strongly disfavored. See Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 110

13   (1969) (“It is elementary that one is not bound by a judgment . . . resulting from litigation in

14   which he is not designated as a party. . . .”).

15                   8. Eleventh Amendment

16                   “[I]t is well-established that state agencies enjoy Eleventh
                     Amendment immunity from suit. See Taylor v. List, 880 F.2d 1040,
17                   1045 (9th Cir. 1989) (concluding that the Nevada Department of
                     Prisons was a state agency entitled to Eleventh Amendment
18                   immunity). The doctrine established in Ex parte Young, 209 U.S.
                     123, 28 S. Ct. 441, 52 L.Ed. 714 (1908), providing an exception to
19                   Eleventh Amendment immunity for suits against state officials
                     seeking prospective equitable relief, is limited to claims against
20                   individual state officials and does not extend to agencies. Nat’l
                     Audubon Soc’y v. Davis, 307 F.3d 835, 847 (9th Cir. 2002)
21                   (explaining that even in a suit seeking prospective relief in the mold
                     of Ex parte Young, “state agencies are [ ] immune from suit because
22                   they are state entities, not individual state officers”).
23   Shallowhorn v. Molina, 572 F. App’x 545, 547 (9th Cir. 2014).

24   IV. Leave to Amend

25           Because plaintiff has joined unrelated claims from myriad alleged incidents at different

26   prisons against different defendants, the complaint must be dismissed. The court will, however,
27   grant leave to file an amended complaint.

28           If plaintiff chooses to amend the complaint, plaintiff may join multiple claims if they are
                                                       14
 1   all against a single defendant. Fed. R. Civ. P. 18(a). If plaintiff has more than one claim against

 2   the same defendant based upon separate transactions or occurrences, the claims must be set forth

 3   in separate paragraphs. Fed. R. Civ. P. 10(b). As discussed above, unrelated claims against

 4   different defendants must be pursued in multiple lawsuits.

 5                  The controlling principle appears in Fed. R. Civ. P. 18(a): ‘A party
                    asserting a claim . . . may join, [] as independent or as alternate
 6                  claims, as many claims . . . as the party has against an opposing
                    party.’ Thus multiple claims against a single party are fine, but Claim
 7                  A against Defendant 1 should not be joined with unrelated Claim B
                    against Defendant 2. Unrelated claims against different defendants
 8                  belong in different suits, not only to prevent the sort of morass [a
                    multiple claim, multiple defendant] suit produce[s], but also to
 9                  ensure that prisoners pay the required filing fees-for the Prison
                    Litigation Reform Act limits to 3 the number of frivolous suits or
10                  appeals that any prisoner may file without prepayment of the
                    required fees. 28 U.S.C. § 1915(g).
11

12   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Fed. R. Civ. P. 20(a)(2) (joinder of

13   defendants not permitted unless both commonality and same transaction requirements are

14   satisfied).

15           Also, plaintiff must demonstrate how the conditions about which he complains resulted in

16   a deprivation of plaintiff’s constitutional rights. See, e.g., West v. Atkins, 487 U.S. 42, 48 (1988).

17   Also, the complaint must allege in specific terms how each named defendant is involved. Rizzo

18   v. Goode, 423 U.S. 362, 371 (1976). There can be no liability under 42 U.S.C. § 1983 unless

19   there is some affirmative link or connection between a defendant’s actions and the claimed

20   deprivation. Rizzo v. Goode, 423 U.S. at 371; May v. Enomoto, 633 F.2d 164, 167 (9th Cir.
21   1980). Furthermore, vague and conclusory allegations of official participation in civil rights

22   violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

23           Plaintiff is not required to append exhibits to any amended complaint.

24           In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

25   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

26   complaint be complete in itself without reference to any prior pleading. This requirement exists
27   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

28   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint
                                                        15
 1   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

 2   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

 3   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

 4   and the involvement of each defendant must be sufficiently alleged.

 5             In accordance with the above, IT IS HEREBY ORDERED that:

 6             1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

 7             2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 8   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 9   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

10   Director of the California Department of Corrections and Rehabilitation filed concurrently

11   herewith.

12             3. Plaintiff’s complaint is dismissed.

13             4. Within thirty days from the date of this order, plaintiff shall complete the attached

14   Notice of Amendment and submit the following documents to the court:

15                    a. The completed Notice of Amendment; and

16                    b. An original and one copy of the Amended Complaint.

17   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

18   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

19   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

20             Failure to file an amended complaint in accordance with this order may result in the
21   dismissal of this action.

22   Dated: April 1, 2019

23

24
     /give0017.14
25

26
27

28
                                                           16
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FRANCOIS P. GIVENS,                            No. 2:19-cv-0017 KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF AMENDMENT
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
15   REHABILITATION, et al.,
16                     Defendants.
17

18         Plaintiff hereby submits the following document in compliance with the court’s order

19   filed______________.

20                _____________                Amended Complaint
     DATED:
21

22                                             ________________________________
                                               Plaintiff
23

24

25

26
27

28
